Citation Nr: 1041745	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Whether the reduction from a disability rating of 100 percent 
to a disability rating of 30 percent for status post left upper 
lobectomy due to lung cancer was proper.  

3.  Entitlement to a disability rating higher than 30 percent for 
status post left upper lobectomy due to lung cancer.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from 
March 2008 and November 2008 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In August 2010, the Veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is of 
record.  

The issues involving the Veteran's status post left upper 
lobectomy due to lung cancer are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDING OF FACT

A hearing loss disability did not have onset during the Veteran's 
active service, did not manifest within one year of separation 
from active service, and is not etiologically related to his 
active service. 




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102,  3.303, 3.304, 
3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With regard to the bilateral hearing loss claim, the notification 
obligation was accomplished by way of a letter from the RO to the 
Veteran sent in August 2008.  That letter informed the Veteran of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's service treatment 
records and VA treatment records.  An adequate audiology 
examination was afforded the Veteran in September 2008.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Service connection

The Veteran has claimed entitlement to service connection for 
bilateral hearing loss.  During the August 2010 Board hearing, he 
testified that he was exposed to loud noise during service from 
gunfire and from operating a bulldozer.  August 2010 Board 
hearing transcript at 7.  He also testified that he experienced 
hearing loss immediately after his service in Vietnam.  Id. at 
10.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic disabilities, including sensorineural hearing 
loss,  are presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

In a Report of Medical History dated in November 1969 for 
induction purposes, the Veteran indicated that he did not then 
have nor had ever had hearing loss.  A Report of Medical 
Examination dated in November 1969 for induction purposes 
reflects that the Veteran's ears were clinically evaluated as 
normal.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
5

In a Report of Medical History dated in April 1971 for separation 
purposes, the Veteran indicated that he did not then have nor had 
ever had hearing loss.  A Report of Medical Examination dated in 
April 1971 for separation purposes reflects that the Veteran's 
ears were clinically evaluated as normal.  Audiometric testing 
from that examination showed pure tone thresholds, in decibels, 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
-
15
LEFT
15
10
5
-
10

VA outpatient treatment records dated in January 2002 reflect 
that the Veteran reported that he had suffered from a hearing 
deficit since service.  This is the earliest report of hearing 
loss found in the record.  VA outpatient treatment records dated 
in March 2002 reflect that the Veteran was assessed with 
sensorineural hearing loss.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
20
50
60
65
LEFT
5
20
45
60
65

The Veteran underwent a VA examination in September 2008.  He 
reported decreased hearing, with hearing women's voices as his 
greatest difficulty.  He reported that he was exposed to noise 
from gunfire and from heavy equipment operation during service.  

Speech recognition testing showed scores of 84 percent for the 
right ear and 92 percent for the left ear.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
40
60
70
75
LEFT
25
40
55
70
70

The examiner diagnosed bilateral sensorineural hearing loss.  She 
indicated that she had reviewed the Veteran's service and VA 
treatment records.  The examiner opined that hearing loss is less 
likely as not caused by or a result of noise exposure during 
military service.  She provided a rationale for her opinion, 
stating that the hearing evaluations in the Veteran's military 
record do not indicate a hearing loss at discharge.  She also 
stated that she could not totally rule out high frequency hearing 
loss at that time because the examination report only documented 
testing to 4000 Hertz.  

The Veteran's statements that he has experienced a hearing loss 
since his service in Vietnam are competent evidence.  However, 
the extent of that hearing loss, in other words when the hearing 
loss rose to a level of disability under VA regulations, and 
whether his current hearing loss disability is etiologically 
related to his active service - a statement of nexus - are other 
matters.  In this regard, there is no evidence of record 
establishing that the Veteran has the medical knowledge of other 
than a non-expert (a layperson).  Here, the Board finds that the 
Veteran's statements to the extent that he asserts that he had a 
hearing loss disability, as defined by VA regulations, during 
service or that his current hearing loss is etiologically related 
to his service, do not constitute competent evidence because such 
opinions require expertise.  

The Board is not saying that a non-expert may never provide a 
probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent 
medical evidence is necessarily required when the determinative 
issue is medical diagnosis or etiology). Whether a layperson is 
competent to provide an opinion as to the etiology of a condition 
depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew from Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) to explain its holding.  Id.  In Jandreau, the 
Federal Circuit stated that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   In a footnote 
the Federal Circuit addressed whether a layperson could provide 
evidence regarding a diagnosis of a condition and explained that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  

Here, the Veteran seeks to provide a diagnosis (a hearing loss 
disability during service) and a nexus opinion.  The reasoning 
expressed in Jandreau is applicable to both assertions.  As to 
providing a diagnosis, this is accomplished, as shown in this 
case and in the regulations, via specialized testing, not mere 
observation.  There is no indication of any testing other than 
that already discussed.  As to a nexus, the audiologist has 
demonstrated that whether or not the Veteran's hearing loss 
disability was caused by service requires interpretation of 
specialized test results.  It follows that this interpretation 
requires expertise not possessed by a layperson.  

The Board has considered the Veteran's statements that he has 
suffered hearing loss since service but finds these statements to 
lack credibility.  If the Veteran did indeed suffer a hearing 
loss during service it does not follow that he would report at 
separation from service that he did not then have nor had ever 
had hearing loss.  The clinically normal hearing findings upon 
separation from service are significant in that it demonstrates 
that trained military medical personnel were of the opinion that 
no bilateral hearing loss was present at that time.  

Furthermore, the first evidence in the record of complaints of 
hearing loss are from 2002, some 30 years after separation from 
service.  The Veteran testified that he did not get a post 
service hearing examination until at least the year 2000.  August 
2010 Board hearing transcript at 7.  This long time span without 
evidence treatment or complaint of hearing loss tends to show 
that the Veteran is not credible in his report of hearing loss 
since service in Vietnam.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The less than credible reports of a continued hearing loss since 
service are outweighed by the expert opinion rendered by the VA 
audiologist in September 2008 and the reports and findings 
included in the service treatment records.  Hence, the appeal as 
to this issue must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  


REMAND

Service connection was established for status post left upper 
lobectomy due to lung cancer in a June 2007 rating decision.  A 
100 percent rating was assigned under 38 C.F.R. § 4.97, 
Diagnostic Code 6819.  This diagnostic code specifies that six 
months after discontinuance of certain treatment for the cancer a 
VA examination shall be conducted, and, if no local recurrence or 
metastasis, the disability will be rated on residuals.  38 C.F.R. 
§ 4.97, Diagnostic Code 6819.  

Here, an examination was conducted in August 2007 and the rating 
was reduced to 30 percent, effective in June 2008, per the March 
2008 rating decision currently on appeal.  That rating was 
assigned based on the results of pulmonary function testing.  

In August 2008, VA received a statement from the Veteran in which 
he asked for an increase in compensation for this disability, 
contending that the condition had worsened.  In October 2008, the 
Veteran underwent a VA compensation examination to determine 
disability from this condition.  The examiner did not order 
pulmonary function tests, stating that this was because "they 
have no diagnostic role in assessing lung cancer and because his 
lung volumes are permanently decreased due to left upper 
lobectomy."   
 
The Veteran's disability is currently rated based on the results 
of pulmonary function tests and the rating criteria provides that 
residuals of his service connected disability (which was treated 
with a left upper lobectomy) are to be rated on the results of 
pulmonary function tests.  The October 2008 VA examination is 
inadequate for rating purposes and the Veteran must be provided 
an adequate examination in this case.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (once VA decides to afford the Veteran 
an examination, even if not statutorily required to do so, VA 
must ensure that the examination is an adequate one).  

As VA has not fulfilled its duty to assist in this matter, the 
Board must remand the matters involving the Veteran's status post 
left upper lobectomy due to lung cancer so that VA can provide an 
adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the severity of disability 
resulting from the Veteran's service 
connected lung condition.  

This examination must include current results 
of pulmonary function testing (including FEV-
1, FEV-1/FVC, and DLCO(SB) findings pre and 
post bronchodilator).  The claims file and a 
copy of this remand must be provided to the 
examiner, the examiner must review the claims 
file in conjunction with the examination, and 
the examiner must annotate the examination 
report as to whether he or she did review the 
claims file.  

2.  Then, readjudicate the issues regarding 
the Veteran's status post left upper 
lobectomy due to lung cancer.  If the benefit 
sought is not granted in full, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


